DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement 
The Information Disclosure Statements (IDS) filed 04/25/2022 have been placed in the application file and the information referred to therein has been considered. 
Drawings
The drawings received 04/25/2022 are acceptable for examination purposes.
Specification
The abstract of the disclosure is objected to because it contains  more than 150 words.  Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 12 and 16  are  rejected under 35 U.S.C. 102(a)(1) as anticipated by US 2005/0170241 to German (German).
Regarding claim 12,  German discloses a heat exchanger for thermal management of a battery unit having a plurality of battery cell containers each housing one or more battery cells (2, Fig. 5, 10-13) , comprising: a main body portion having opposed ends and defining at least one primary heat transfer surface for surface-to-surface contact with a corresponding surface of at least one of the battery cell containers; a plurality of first fluid flow passages (Channel 3, Fig. 2, 5), formed within the main body portion, each of the first fluid flow passages having a first end for inletting a fluid into the first fluid flow passages and a second end for discharging the fluid from the first fluid flow passages, the first and second ends defining a flow direction through the first fluid flow passages; a plurality of second fluid flow passages formed within the main body portion, each of the second fluid flow passages having a first end for inletting the fluid into the second fluid flow passages and a second end for discharging the fluid from the second fluid flow passages, the first and second ends defining a flow direction through the second fluid flow passages (Fig. 2); wherein the first and second fluid flow passages are arranged to alternate laterally at least once across the main body portion and wherein the flow direction of the first fluid flow passages is opposite to the flow direction of the second fluid flow passages Fig. 2); an inlet manifold in fluid communication with the first ends of the first fluid flow passages; and an outlet manifold in fluid communication with the second ends of the second fluid flow passages; wherein the inlet and outlet manifolds are arranged perpendicular to the flow direction at one end of the main body portion of the heat exchanger (Fig. 1, 2).

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Regarding claim 16,  German discloses wherein each of the inlet manifold and the outlet manifold has a fluid opening comprising an outlet fitting (Fig. 1, 2).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim  1,  5-10, 13 and 14 are  rejected under 35 U.S.C. 103 as being unpatentable over US 2005/0170241 to German (German)  in view of US 20090323286  to Han (Han).
Regarding claim 1,   German discloses a heat exchanger for thermal management of a battery unit having a plurality of battery cell containers each housing one or more battery cells (2,  Fig. 5, 10-13) comprising an inlet manifold with a fluid opening in fluid communication with at least the first ends of the plurality of first fluid flow passages; an outlet manifold with a fluid opening in fluid communication with at least the second ends of the second fluid flow passages; wherein the longitudinally staggered fluid flow openings are arranged inward along a central longitudinal axis of the heat exchanger from at least one of the inlet manifold fluid opening or the outlet manifold fluid opening. In addition German teaches a main body portion a plurality of first fluid flow passages (channels 3) formed within said main body portion, each of said first fluid flow passages having a first end for inletting a fluid into said first fluid flow passages and a second end for discharging said fluid from said first fluid flow passages, said first and second ends defining a flow direction through said first fluid flow passages (Fig. 2), a plurality of second fluid flow passages formed within said main body portion, each of said second fluid flow passages having a first end for inletting said fluid into said second fluid flow passages and a second end for discharging said fluid from said second fluid flow passages (Fig. 2), said first and second ends defining a flow direction through said second fluid flow passages. (Fig.2, para 44).
 German does not expressly  disclose  a base plate; a plurality of first fluid flow passages formed within the base plate, each of the first fluid flow passages extending between spaced apart first and second ends; a plurality of second fluid flow passages formed within the base plate, each of the second fluid flow passages extending between spaced apart first and second ends; wherein the first fluid flow passage and the second fluid flow passages are arranged so as to alternate laterally at least once across the base plate; and wherein a flow direction of the first fluid flow passages is opposite to a flow direction of the second fluid flow passages; a cover plate arranged over top of and in sealing engagement with the base plate enclosing the plurality of first fluid flow passages and the plurality of second fluid flow passages therebetween, the cover plate having a central, generally planar portion defining a primary heat transfer surface; and at least one series of longitudinally staggered fluid flow openings at a first end. In addition 
Han teaches  an apparatus for removing thermal energy from PC circuit board devices, comprising a heat exchanger, having base plate having flow channels grooved on a surface of said plate (plate 18, Fig. 5) and cover plate (20, Fig.5, para 30). 
Therefore, a structural design wherein the heat exchanger comprises a base plate having cooling (heating) channels and cover plate is well known in the art. Considering plate containing cooling channels 3 as a base channel. It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify the heat exchanger  of German with the cover plate and base portion having  flow channels, taught by Han, because the combination of familiar elements is likely to be obvious when it does no more than yield predictable results, such as  providing improved fluidic heat transfer and removal apparatus that can be deployed within the small footprint See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.). It would also obvious to make  the flow channels of Ham corresponding to configuration flow of channels  on the main body portion portion in order to avoid losing of cooling fluid and provide effective cooling.  
Regarding the limitation: “ a cover plate arranged over top of and in sealing engagement with the base plate enclosing the plurality of first fluid flow passages and the plurality of second fluid flow passages therebetween” it  would have been obvious to one having ordinary skill in the art at the time the invention was filed  to place the cover plate over top of and in sealing engagement with the base plate enclosing the plurality of first fluid flow passages and the plurality of second fluid flow passages therebetween in order to avoid losing of cooling fluid and provide effective cooling.   , since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70 (MPEP 2144.04 (VI-C)).	
Regarding claim 5, German discloses wherein the inlet manifold and the outlet manifold each have a fluid opening comprising an outlet fitting (Fig. 2). 
Regarding claim 6 , German discloses a manifold cover comprising at least one fluid opening, wherein the manifold cover has channels that align with the at least one series of longitudinally staggered fluid openings (Fig. 2, para 44, 45).
Regarding claim 7,  German discloses a manifold base plate (4), wherein the manifold base plate is below the manifold cover (5, Fig. 2).
Regarding claim 8, modified German discloses the invention as discussed above as applied to claim 7 and incorporated therein. Regarding the limitation: “wherein the manifold base plate comprises a series of longitudinally spaced fluid flow openings” since channels 3 transport cooling fluid, the claimed opening in the manifold necessarily present.
Regarding claim 9, modified German discloses the invention as discussed above as applied to claim 8 and incorporated therein. Regarding the limitation: “the longitudinally spaced fluid flow openings of the manifold base plate align with the longitudinally staggered fluid flow openings of the cover plate”: since the criticality of positioning the fluid flow openings a position claimed by Applicant is not supported by any showing of criticality of such placement in the instant specification, nor did Applicant stated that such placement serves any specific purpose or performs any specific function other that the function disclosed in modified German, it would have been obvious top those skilled in the art at the time the invention was filed  to align the longitudinally spaced fluid flow openings of the manifold base plate with the longitudinally staggered fluid flow openings of the cover plate  as an obvious design choice, and as such it does not impact the patentability of claim 9.
Regarding claim 13, German discloses the invention as discussed above as applied to claim 12 and incorporated therein. German does not expressly disclose that the main body portion comprises: a base plate and a cover plate 
Han teaches  an apparatus for removing thermal energy from PC circuit board devices, comprising a heat exchanger, having base plate having flow channels grooved on a surface of said plate (plate 18, Fig. 5) and cover plate (20, Fig.5, para 30). 
Therefore, a structural design wherein the heat exchanger comprises a base plate having cooling (heating) channels and cover plate is well known in the art. Considering plate containing cooling channels 3 as a base channel. It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify the heat exchanger  of German with the cover plate , as taught by Han, because the combination of familiar elements is likely to be obvious when it does no more than yield predictable results, such as  providing improved fluidic heat transfer and removal apparatus that can be deployed within the small footprint See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143,).
Regarding claim 14, modified German disclosed the invention as discussed above as applied to claim 13 and incorporated therein. Modified German does not expressly disclose wherein the cover plate comprises at least one series of longitudinally staggered fluid flow openings. However, the criticality of positioning the longitudinally staggered fluid flow openings  on the cover, a position claimed by Applicant is not supported by any showing of criticality of such placement in the instant specification, nor did Applicant stated that such placement serves any specific purpose or performs any specific function other that the function disclosed in modified German , it would have been obvious top those skilled in the art at the time the invention was made to place the staggered fluid flow openings   in longitudinal direction on the cover plate as an obvious design choice, and as such it does not impact the patentability of claim 14. 
 Allowable Subject Matter
Claim 2 is  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claims 3 and 4 depend from claim 2 directly and indirectly and will be allowable as well.
Claim 15  is  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims
Claim 10 is allowed. Claim 11 depends from claim 10 and allowed as well.
The closest prior art of record: US 2005/0170241, US 20090323286, DE 102012006122, US 20100132930- fail to teach or suggest the limitations of the abovementioned claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER USYATINSKY whose telephone number is (571)270-7703. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 5712721330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Alexander Usyatinsky/           Primary Examiner, Art Unit 1727